Case 1:15-cv-00382-HSO-JCG Document 329-1 Filed 01/03/19 Page 1 of 2

Ut
Pci

SLABBED NEW MEDIA, LIC} New Media
for the Gulf
South

 

VIA EMAIL to copyright@amazon.com

January 25, 2016

Amazon Web Services, Copyright Agent
Amazon.com Legal Department

410 Terry Avenue North

Seattle, WA 98109-5210

RE: AMW Notice #17352696474
Instance Id: i-O2c4a7c7
IP Address: 54.200.139.248
DMCA Counter notification for mistaken removal

Dear Sir or Madam:

Please find attached to this letter a list of material removed pursuant to 17 U.S.C. Section 512. This
material was removed or disabled in error as a result of misidentification of the material as infringing. |
declare that this is true and accurate under penalty of perjury under the laws of the United States of
America.

For the purposes of this matter, | consent to the jurisdiction of the Federal District Court for the judicial
district in which | reside which is the United States District Court for the Southern District of Mississippi,
Southern Division. | also consent to service of process by the person providing notification under Section
512(c)(1)(C) or that person’s agent for any action brought in that jurisdiction related to this 17 U.S.C.
Sec. 512(g)(3) counter notification.

However, by this letter, | do not waive any other rights, including the ability to pursue a legal action
against Charles Leary and Torstar Corp. for the wrongful removal or disabling of access to this material.

Having complied with the requirements of Section 512(g)(3), | will replace the blocked or removed
material and cease disabling access to it on February 9, 2016 unless | am notified Mr. Leary, Mr. Perret
or Torstar Corp files an action under 17 U.S.C. Section 512 in the US District Court for the Southern
District of Mississippi. | will confirm for you when the material in question has been restored.

| appreciate your prompt attention to this matter. If you have any questions about this notice, please do
not hesitate to contact me.

Sincerely,

b (C6 —

Douglas Handshoe
Slabbed New Media, LLC
Post Office Box 788
Wiggins, MS 39577
(601) 928-5380
Case 1:15-cv-00382-HSO-JCG Document 329-1 Filed 01/03/19 Page 2 of 2

AWS DMCA Notice #17352696474
DMCA COUNTER NOTIFICATION FOR MISTAKEN REMOVAL
LIST OF MATERIAL REMOVED FROM SLABBED NEW MEDIA WEBSITE UNTIL FEBRUARY 9, 2016

Files:
http://slabbed.org/wp-content/uploads/2012/01/trout-point-lodge.jpg

Posts which contain an inline link to a Torstar Corp. image, on whose behalf Leary swore he was acting:

http://slabbed.org/2012/12/04/wash-rinse-repeat-aaron-broussards-former-property-managers-in-

canada-again-sue-slabbed-for-defamation-in-nova-scotia/

Please note the following items listed as infringing on the Slabbed New Media website by Leary have
never appeared on the website as follows:

http://slabbed.org/wp-content/uploads/2012/01/trout-point-lodge-350x198.jpg%2C

http://slabbed.org/wp-content/uploads/2012/01/trout-point-lodge-300x199.jpg%2C
